—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered December 13, 1999, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs’ proof in opposition to this motion, which set forth specific findings regarding the existence and extent of plaintiffs’ spinal range of motion limitations, constituted objective evi*269dence that plaintiffs had sustained serious injuries and, as such, were sufficient to raise a factual question respecting the seriousness of plaintiffs’ alleged injuries warranting denial of defendants’ motion for summary judgment (see, Adetunji v U-Haul Co., 250 AD2d 483; DiLeo v Blumberg, 250 AD2d 364, 365; O’Sullivan v Atrium Bus Co., 246 AD2d 418,419). Concur — Andrias, J. P., Ellerin, Rubin, Saxe and Friedman, JJ.